DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1 and 3-21 are pending in this application (16/577,774) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 08/04/2021, following the Non-Final Rejection office action dated 05/20/2021.    
	Claims 1, 3, 7, 8, 10, 11, 17, 18, and 20 have been amended.
	Claim 2 has been canceled.
	Claim 21 has been newly added.
	(Please see page 10 of Applicant Arguments/Remarks dated 08/04/2021) 
		Applicant's submissions have been entered.  

Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement (IDS), filed on 06/24/2021, have been received and entered into the record. The references cited therein have been considered by the Examiner. See attached PTO-1449 form(s).






Withdrawal of Claim Objections
4. 	Previous objections to Claims 7, 10, 17, and 20 are hereby withdrawn as Applicant has amended the Claims to correct the note informalities.  (Please see page 10 of Applicant Arguments/Remarks, filed on 08/04/2021)  

Withdrawal of Claim Rejections - 35 USC § 112
5. 	Previous Rejections of Claims 7-10 and 17-20 under 35 USC 112(b), are hereby withdrawn as Applicant has amended the claims to resolve the noted deficiencies.  (Please see page 11 of Applicant Arguments/Remarks, filed on 08/04/2021)

Double Patenting – Terminal Disclaimer
6.	This application (16/577,774) is subject to a Terminal Disclaimer with respect to the co-pending application (16/577,770), filed on 09/20/2019.  Please see the electronic Terminal Disclaimer filed by Applicant on 08/31/2021 that has been approved by the office.  Applicant’s submitted electronic Terminal Disclaimer has been entered into record. 








Examiner’s Amendment
7.  	Following is a complete list of claims as amended by Examiner in an Examiner’s Amendment that has been approved by Applicant.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Applicant’s representative Pingping Wang (Reg. No: L1157, Phone: 215-981-4380) via an email to Examiner on 08/30/2021 based on an Examiner-initiated telephone interview held on 08/25/2021.  

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application.
1.	(Currently Amended)  A system for updating detection models, comprising:
at least one local node comprising:
	a monitoring module;
	a diagnosis module;
	an evaluation module;
	one or more current detection models; and
	system data produced by the current detection models; and
a memory comprising instructions, which are executed by at least one processor, configured to:
detect, by the diagnosis module, a change in the system data;
	determine, by the diagnosis module, a list of all current detection models involved with the detection step;
	analyze, by the diagnosis module, the system data involved with the detection step;
generate, by the diagnosis module, a model update, wherein the generated model update does not comprise any system data specific to a local node that generated the model update; 
receive, by the monitoring module, [[a]] the model update;
determine, by the diagnosis module, the current detection models;
determine, by the evaluation module, if the model update should be applied to the current detection models;
determine, by the evaluation module, if the local node has permission to apply the model update; 
update, by the evaluation module, the current detection models with the model update; and
create, by the evaluation module, an output report including a type of updated detection models, whether any old detection models were replaced, a date and time of the model update, and whether the updated detection models are currently active.

2.	(Canceled)



4.	(Original)  The system of claim 3, wherein the system further comprises a database of all available models for the system in electronic communication with the central module.

5.	(Original)  The system of claim 3, wherein the monitoring module is configured to receive model updates.

6.	(Original)  The system of claim 5, wherein the monitoring module can receive a model update from a system administrator or from a local node.

7.	(Canceled)  
	
8.	(Currently Amended)  The system of claim [[7]] 1, wherein the generated model update comprises one or more algorithms, creation date and time, number of events detected over given time period, aggregate statistics, and the threshold point or points used to trigger the model update.

9.	(Canceled) 

10.	(Previously Presented)  The system of claim 1, further comprising:
	at least a second local node;
	a central module, wherein the monitoring module of each local node is in electronic communication with the central module; and
	a database of all available models for the system in electronic communication with the central module; and
a memory comprising instructions, which are executed by at least one processor, configured to:
create a model update, comprising:
detecting, by the diagnosis module, a change in system data;
determining, by the diagnosis module, a list of all current detection models involved with the detection step;
analyzing, by the diagnosis module, the system data involved with the detection step, by one or more of ordinary least squares, penalized regressions, generalized additive models, quantile regressions, logistical regressions, and gated linear models;
generating, by the diagnosis module, the model update; and
transmitting, by the monitoring module, the model update;
	distribute a model update, comprising:
receiving, by the central module, the model update;
analyzing, by the central module, the database of available models;

determining, by the central module, which local nodes should receive the model update; and
transmitting, by the central module, the model update; and
	update at least one local node, comprising:
receiving, by at least one monitoring module, a model update;
determining, by at least one diagnosis module, the current detection models;
determining, by at least one evaluation module, if the model update should be applied to the current detection models;
determining, by the at least one evaluation module, if the local node has permission to apply the model update; and
updating, by the at least one evaluation module, the current detection models with the model update.

11.	(Currently Amended)  A computer implemented method in a data processing system comprising a processor and a memory comprising instructions which are executed by the processor to cause the processor to implement a system updating detection models, the method comprising:
creating a model update, comprising:
detecting, by the diagnosis module, a change in system data;
determining, by the diagnosis module, a list of all current detection models involved with the detection step;
	analyzing, by the diagnosis module, the system data involved with the detection step, by one or more of ordinary least squares, penalized regressions, generalized additive models, quantile regressions, logistical regressions, and gated linear models; and
	generating, by the diagnosis module, the model update, wherein the generated model update does not comprise any system data specific to a local node that generated the model update; 
	updating at least one local node, comprising:
	receiving, by a monitoring module of at least one local node, [[a]] the model update;
	determining, by a diagnosis module of the local node, the current detection models in use by the local node;
	determining, by an evaluation module of the local node, if the model update should be applied to the current detection models;
	determining, by the evaluation module of the local node, if the local node has permission to apply the model update; 
	updating, by the evaluation module of the local node, the current detection models with the model update; and
creating, by the evaluation module of the local node, an output report including a type of updated detection models, whether any old detection models were 

12.	(Original)  The method of claim 11, wherein the method further comprises updating at least two local nodes.

13.	(Original)  The method of claim 12, wherein the method further comprises distributing, by a central module, the model update.
 
14.	(Original)  The method of claim 13, wherein the method further comprises analyzing, by the central module, a database of available models.

15.	(Original)  The method of claim 13, wherein the method further comprises determining, by the central module, a priority level of the model update.

16.	(Original)  The method of claim 13, wherein the method further comprises determining, by the central module, which local nodes should receive the model update.

17.	(Canceled)  

18.	(Currently Amended)  The method of claim [[17]] 11, wherein the generated model update comprises one or more algorithms, creation date and time, number of 

19.	(Canceled)  

20.	(Previously Presented)  The method of claim 11, further comprising: 
creating a model update, comprising:
detecting, by the diagnosis module, a change in system data;
determining, by the diagnosis module, a list of all current detection models involved with detecting the change;
analyzing, by the diagnosis module, the system data involved with detecting the change, by one or more of ordinary least squares, penalized regressions, generalized additive models, quantile regressions, logistical regressions, and gated linear models;
generating, by the diagnosis module, the model update; and
transmitting, by the monitoring module, the model update;
	distributing the model update, comprising:
receiving, by a central module, the model update;
analyzing, by the central module, a database of available models;
determining, by the central module, a priority level for the model update;
determining, by the central module, which local nodes should receive the model update; and

	updating at least one local node, comprising:
receiving, by at least one monitoring module, the model update;
determining, by at least one diagnosis module, the current detection models;
determining, by at least one evaluation module, if the model update should be applied to the current detection models;
determining, by the at least one evaluation module, if the local node has permission to apply the model update; and
updating, by the at least one evaluation module, the current detection models with the model update.

21.	(Previously Presented)  The method of claim 11, wherein the model update includes one or more network or image graphics representing the updated detection models.


Allowable Subject Matter
8.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1, 3-6, 8, 10-16, 18, and 20-21 (renumbered 1-16) are allowed.


Statement of Reasons for Allowance
9. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claims 1, and 11. Specifically, the prior art of record (Muddu, in view of Searle) does not teach or fairly suggest the claim 1 features: “detect, by the diagnosis module, a change in the system data; determine, by the diagnosis module, a list of all current detection models involved with the detection step; analyze, by the diagnosis module, the system data involved with the detection step; generate, by the diagnosis module, a model update, wherein the generated model update does not comprise any system data specific to a local node that generated the model update;”. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claim 11 is also allowable for basically similar reasons.
Dependent claims 3-6, 8, 10, 12-16, 18, and 20-21 which depend on independent claims 1 or 11, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 

Conclusion
10.	Claims 1, 3-6, 8, 10-16, 18, and 20-21 (renumbered 1-16) are allowed.
	Claims 2, 7, 9, 17, and 19 have/had been canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191